John Sexton, Individually and
                                                                      as Independent Administrator
                                                                         of the Estate of Jackson
                                                                      Sexton, Deceased, Deceased;
                                                                               and Tracy /s

                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 22, 2013

                                         No. 04-13-00322-CV

  AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. d/b/a American Medical
   Response a/k/a AMR; Noah Wood Lora, Jose Carlos Gamez; and Donna Hay n/k/a Donna Gilbert,
                                         Appellants

                                                  v.

    John SEXTON, Individually and as Independent Administrator of the Estate of Jackson Sexton,
                                 Deceased; and Tracy Sexton,
                                          Appellee/s

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-05743
                        Honorable Barbara Hanson Nellermoe, Judge Presiding


                                            O R D E R

        Appellants’ brief was originally due July 29, 2013; however, the court granted appellants an
extension of time until August 28, 2013. Appellants have a motion asking for an additional thirty-day
extension of time to file their brief.

        We grant the motion and order appellants’ brief due September 27, 2013. Appellant is advised
that no further extensions of time will be granted absent a showing of extraordinary circumstances that
also provides the court reasonable assurance the brief will be completed and filed by the requested
extended deadline. If the brief is not filed by the date ordered, the court may dismiss the appeal. See
TEX. R. APP. P. 38.8(a); 42.3(c).


                                                       ___________________________________
                                                       Luz Elena D. Chapa, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 22nd day of August, 2013.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court